PELLEGRINI, Judge,
dissenting.
I respectfully dissent. The majority, in finding that local agencies are liable for the criminal conduct of “others” in causing injury to another, ignores the clear language of 42 Pa.C.S. § 8541 that provides that a local agency shall not be liable for the “any act of ... any other person”.
The majority holds that municipal defendants are not afforded immunity from judgment as a matter of law in tort claims for injuries caused in part by intervening criminal conduct of a third party, in this case, a suspect fleeing the police, relying on Powell v. Drumheller, 539 Pa. 484, 653 A.2d 619 (1995). Because Powell dealt with sovereign immunity rather than with governmental immunity, I believe that holding is inapplicable to this case. The reason Powell is inapplicable is the difference between the language of the Sovereign Immunity Act and the Political Subdivision Tort Claims Act, and, at its core, this case is one of statutory construction. In Section 8541 of the Judicial Code, 42 Pa.C.S. § 8541, entitled “Governmental immunity generally” governmental immunity is provided municipalities as follows:
Except as otherwise provided in this sub-chapter, no local agency shall be liable for any damages on account of any injury to a person or property caused by any act of the local agency or an employee thereof or any other person.
(Emphasis added).
In contrast, the corresponding section of the Sovereign Immunity Act as codified at Section 8521 of the Judicial Code, 42 Pa.C.S. § 8521, subheaded “Sovereign immunity generally”, at issue in Powell, does not provide immunity for the acts of “any other person”. It states that immunity is waived only for:
Except as otherwise provided in this sub-chapter, no provision of this title shall constitute a waiver of sovereign immunity for the purpose of 1 Pa.C.S. § 2310 (relating to sovereign immunity reaffirmed; specific waiver) or otherwise.
Unlike the sovereign immunity provision,1 the governmental immunity provision ex*1097pressly limits liability to negligent actions of the local agency or employee but does not permit liability for damages caused by the act of another person. See Powell, 539 Pa. at 492 n. 4, 653 A.2d at 622-23 n. 4.
Our Supreme Court in Powell recognized this distinction in the statutory language when it commented on its previous decision in Dickens, a case establishing local agency liability for police chases, as follows:
We noted the general rule ‘that the criminal and negligent acts of third parties are superseding causes which absolve the original actor of liability for the harm caused by such third parties.’ Accordingly, we held that the driver’s criminal negligence, including driving without a license, not stopping when being pursued by a police officer, speeding through residential streets at 60 m.p.h., and ignoring a clearly marked stop sign, was a superseding intervening cause relieving the officer and the township of all liability.
... As an initial matter it should be noted that Dickens was concerned with immunity under the particular language of our governmental immunity statute, rather than our sovereign immunity statute. In any event, we do not believe that Dickens stands for the proposition that any criminal negligence renders an intervening force a superseding cause.... Far from adopting any per se rule, in Dickens, we simply held that the undisputed facts showed that the conduct of the driver was so ‘extraordinary’ as to constitute a superseding cause as a matter of law.
Id at 494, 653 A.2d at 624 (emphasis added and citation omitted).
Applying the language of the Political Subdivision Tort Claims Act and the legislative intent to insulate political subdivisions from tort liability, as stated in Mascaro v. Youth Study Center, 514 Pa. 351, 523 A.2d 1118 (1987), in Dickens, the Supreme Court stated:
The acts of others are specifically excluded in the general immunity section and may not be imputed to the local agency or its employees and, in Mascaro, we held that the Legislature has clearly precluded the imposition of liability on itself or its local agencies for acts of third parties and that it has not seen fit to waive immunity for these actors or their acts in any of the eight exceptions.
We viewed this conclusion as being consistent with the general rule that the criminal and negligent acts of third parties are superseding causes which absolve the original actor from liability for the harm caused by such third parties.
Id. at 130-31, 611 A.2d at 695. Specifically stating that these principles applied to the facts before it in Dickens, where Horner created the chase by not stopping when indicated by the police and then struck Dickens, the Supreme Court held:
the legislative scheme consistently excludes all criminal acts from liability, including the acts of one such as Horner, who choses [sic] to defy a lawful order to stop his car and commits a series of crimes which terminate in inflicting serious injuries to an innocent bystander like Appel-lee.
Id. at 131, 611 A.2d at 695.2
Because the Powell analysis of Dickens is dicta, in that it attempts to square Dickens with the less strict language of the Sovereign Immunity Act, Dickens and Mascaro stand as good law.3 If one applies the decision in *1098that case and the language of the statute, the criminal acts of the driver of the white car in fleeing when the police officer indicated a lawful stop, in speeding and in entering the intersection, are a superseding cause of the harm to the Jones’ and absolve the municipal defendants from liability. Dickens, 531 Pa. at 131, 611 A.2d at 695. Simply put, under 42 Pa.C.S. § 8541, local agencies cannot be liable for the acts of “others”. To hold otherwise would be to read that language out of the Act.4 Accordingly, I believe the decision of the trial court granting summary judgment to the municipal defendants should be affirmed.

. The courts have generally interpreted the Sovereign Immunity Act and the Political Subdivision Tort Claims Act consistently; however, where the language of the statutes differ, the *1097interpretations may diverge. See Kiley by Kiley v. City of Philadelphia, 537 Pa. 502, 645 A.2d 184 (1994).


. Instead of overturning Dickens, the Supreme Court reaffirms it and then goes to great lengths in dicta to attempt to qualify the language of Dickens. Dickens stated "all criminal acts” preclude liability and that "criminal and negligent acts of third parties are superseding causes which absolve the original actor from liability”. Id. at 131, 611 A.2d at 695 (emphasis added). The Dickens decision was not based on a superseding cause analysis but on the legislative scheme set forth in the Act.


. Dictum is language in a judicial opinion going beyond the issues raised or that is inapplicable to the facts of the case. 10 P.L.E. § 77; Mt. Lebanon v. County Board of Elections of Allegheny County, 470 Pa. 317, 368 A.2d 648 (1977). As in this case, an interpretation of a legislative act that is not applicable to the facts of the case is not controlling. U.S. Steel Company v. County of Allegheny, 369 Pa. 423, 86 A.2d 838 (1952). Even if statements by the Supreme Court are *1098entitled to great consideration, id., dicta in Powell is not controlling on cases under the Political Subdivision Tort Claims Act where that act was not at issue in the case. While on the surface there are similarities between the Acts, they are more dissimilar than alike. For example, the limitation on damages and insurance set-off in 42 Pa.C.S. § 8553 as opposed to the amount in 42 Pa.C.S. § 8528, and the type of and scope of the exceptions to immunity found in 42 Pa.C.S. § 8542 and 42 Pa.C.S. § 8522. Even when it is the same exception, there are important differences, i.e., in the personal property exceptions 42 Pa.C.S. § 8542(b)(2) and 42 Pa.C.S. § 8522(b)(3). These differences reflect the different responsibilities of local agencies and Commonwealth parties.


. There is perhaps a better reading of the statute — that a municipality cannot be jointly and severally liable as a joint tortfeasor but can be liable for its own negligence. For example, in this case, if the jury found that the criminal actor was 50 percent liable and the municipal defendants were 50 percent liable, then the municipal defendants would be responsible for 50 percent of the judgment and not the criminal actor's portion of the judgment. This reading, however, has never been advanced or adopted in any of the cases.